

116 HRES 757 IH: Calling for the resignation and disbarment of United States Attorney General William P. Barr, and for other purposes.
U.S. House of Representatives
2019-12-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 757IN THE HOUSE OF REPRESENTATIVESDecember 10, 2019Mr. Rush submitted the following resolution; which was referred to the Committee on the JudiciaryRESOLUTIONCalling for the resignation and disbarment of United States Attorney General William P. Barr, and
			 for other purposes.
	
 Whereas, on March 24, 2019, United States Attorney General William P. Barr deliberately mischaracterized the Report On The Investigation Into Russian Interference In The 2016 Presidential Election issued by Special Counsel Robert S. Mueller, III;
 Whereas, on March 25, 2019, at Attorney General Barr’s direction, the Department of Justice ceased defending the Patient Protection and Affordable Care Act (Public Law 111–148), a duly enacted law under the United States Constitution;
 Whereas, on April 24, 2019, Attorney General Barr directed then-Acting Assistant Attorney General John Gore of the Department of Justice’s Civil Rights Division to defy a subpoena from the House Oversight and Reform Committee pertaining to its investigation of the 2020 census;
 Whereas, on July 8, 2019, Attorney General Barr deliberately mischaracterized the legal reasoning behind the Trump administration’s desire to add a citizenship question to the 2020 census and abruptly removed career Department of Justice attorneys in an unprecedented attempt to undermine a ruling by the Supreme Court of the United States;
 Whereas, on July 16, 2019, Attorney General Barr ignored the recommendation of the Department of Justice’s Civil Rights Division by declining to bring charges against the New York Police Department officer in the death of Eric Garner;
 Whereas, on July 17, 2019, the United States House of Representatives voted to hold Attorney General Barr in criminal contempt of Congress for his refusal to comply with a duly-issued subpoena and deliberate obstruction of congressional oversight authority;
 Whereas, on December 4, 2019, Attorney General Barr threatened the withholding of police protection from communities that do not show support and respect to law enforcement, a statement that has been interpreted as being directed at communities of color that protest police violence;
 Whereas Attorney General Barr has perpetuated and promulgated conspiracy theories that have been repeatedly debunked by United States law enforcement and intelligence agencies, including before a Senate Appropriations Committee hearing, where he referred to legitimate and legal law enforcement surveillance as spying, and while traveling abroad to meet with foreign intelligence officials where he has continued to spread this dis­in­for­ma­tion;
 Whereas Attorney General Barr has used taxpayer funds for international travel to seek foreign assistance in investigating a domestic political rival of the President of the United States;
 Whereas Attorney General Barr has sought to undermine the Department of Justice inspector general’s report Review of Four FISA Applications and Other Aspects of the FBI’s Crossfire Hurricane Investigation, regarding the Federal Bureau of Investigation’s investigation of the Trump campaign; and
 Whereas Attorney General Barr has refused to recuse himself from any Ukraine-related matters in which he is allegedly involved: Now, therefore, be it
	
 That the House of Representatives— (1)condemns United States Attorney General William P. Barr for his despicable comments and actions;
 (2)calls on United States Attorney General William P. Barr to resign; (3)calls on the Virginia State Bar to remove United States Attorney General William P. Barr from its rolls;
 (4)calls on the New York State Bar Association to remove United States Attorney General William P. Barr from its rolls;
 (5)calls on the District of Columbia Bar to remove United States Attorney General William P. Barr from its rolls;
 (6)reaffirms support for the diversity of the United States; and (7)reaffirms, in the strongest terms, its support for and commitment to the 14th Amendment to the United States Constitution.
			